Citation Nr: 1719812	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  15-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation of peripheral neuropathy, right upper extremity, currently evaluated as 20 percent disabling from December 4, 1997. 

2.  Entitlement to an initial increased evaluation of peripheral neuropathy, left upper extremity, currently evaluated as 20 percent disabling from December 4, 1997.

3.  Entitlement to an initial increased evaluation of peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling from December 4, 1997.

4.  Entitlement to an initial increased evaluation of peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling from December 4, 1997.

5.  Entitlement to an initial increased evaluation of basal cell carcinoma of the head, face and neck, currently evaluated as 10 percent disabling from January 17, 2008.

6.  Entitlement to an effective date prior to January 2008, for the award of service connection for basal cell carcinoma of the head, face and neck.

7.  Entitlement to an initial increased evaluation for basal cell carcinoma, squamous cell carcinoma, and actinic keratosis, currently evaluated as noncompensable from December 4, 1997.

8.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1954 to May 1978, including service in the Republic of Vietnam from March 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These rating decisions followed an August 2012 grant of service connection by the Board, from an appeal that the Veteran had continuously prosecuted since December 1997.  

The August 2012 rating decision awarded service connection for peripheral neuropathy of the bilateral upper and lower extremities, for basal cell carcinoma of the head, face and neck, and for basal cell, squamous cell and actinic keratosis.  The Veteran filed a notice of disagreement (NOD) with the decision in July 2013, challenging the effective dates and disability evaluations of the awards.  A May 2015 statement of the case (SOC) granted in full the Veteran's claims for entitlement to earlier effective dates for his awards of peripheral neuropathy of the bilateral upper and lower extremities, and continued the current evaluations and effective dates for the remaining claims.  In May 2015, the Veteran filed a timely VA Form 9 (substantive appeal) addressing the remaining claims.  See May 2015 Attorney correspondence ("continues to seek separate increased ratings for his peripheral neuropathy of the upper left and right extremities in excess of 20 percent, separate increased ratings for his peripheral neuropathy of the lower left and right: extremities in excess of 10 percent; increased rating and earlier effective date for his basal cell carcinoma of the head, face, and neck in excess of 10 percent; and an increased rating for his basal cell carcinoma, squamous cell carcinoma").

The September 2013 rating decision denied entitlement to a TDIU.  The Veteran filed an NOD in October 2013, and an SOC was issued in September 2016, and the Veteran filed a timely VA Form 9 in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made as to the Veteran's claims.  As detailed below, there is evidence of conspicuously absent medical documentation integral to the Veteran's claims of earlier effective date and increased rating with TDIU which appear to have been considered by the RO but are not currently associated with the record.  See i.e. March 2015 SOC ("VA treatment records...March 1997 to October 2014...Cited VA treatment records note actinic keratosis on the left cheek on January 17, 2008. There is no evidence showing a characteristic of disfigurement to the head, face or neck prior to this date."); September 2016 SOC ("Letter from Social Security Administration.")

The Board observes that the Veteran's Social Security Administration (SSA) records were apparently associated with the record as these materials were referenced in the SOC dated September 2016.  See September 2016 SOC ("In addition, Social Security records revealed that you were in receipt of Social Security").  However, they are not currently contained in the claims file.  These should be sought.  

Additionally, the Board observes that the March 2015 and September 2016 SOCs noted that the evidence considered included outpatient treatment records from the VA Healthcare Center El Paso dated from February 24, 1994 to July 07, 2016.  These prior adjudications denote uninterrupted medical documentation reflecting the Veteran's ongoing care at the VA El Paso facility.  However, the Virtual VA CAPRI record reflects some notable gaps of time in the Veteran's ongoing schedule of care, including between December 1995 and April 1998, between February 2002 and October 2002, and between October 2014 and April 2015.  The Board acknowledges that these gaps may be an accurate representation of the Veteran's treatment at the VA facility, but as the record has demonstrated the Veteran has had ongoing treatment and asserted that his disabilities predate their currently assigned effective dates, these gaps should be reassessed and any non-duplicative records associated with the claims file.  Moreover, any ongoing treatment records should also be obtained as the most recent record is from July 2016.  

Furthermore, the record reflects that the Veteran received private treatment at a dermatologist "for years since the VA dermatologist became ill."  See June 2009 Veteran correspondence.  The Board acknowledges that records from Dr. Peake dated between 2006 and 2009 have been associated with the claims file.  However, following the Veteran's self-submission of these documents in 2009, there is no indication that any attempt has been made by the RO to obtain any current private treatment records.  This should be accomplished.  

Finally, the TDIU claim is inextricably intertwined with the ratings claims, and must be deferred until the development requested below is accomplished.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities, to specifically include Dr. Peake.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the VA Healthcare Center El Paso and all associated outpatient centers and clinics.  In particular, (noting the gap in VA treatment records from December 1995 to April 1998, February 2002 to October 2002, and October 2014 to April 2015) the AOJ should assess whether any outstanding VA treatment records from El Paso or another facility exist and retrieve all non-duplicative materials from December 1997 to present.  Any archived records should be retrieved.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




